Valente, J. (dissenting).
One of the issues presented in this appeal is whether our courts must defer to the “ exclusive competence ” of the National Labor Relations Board because the activity sought to be enjoined by a temporary injunction is “ arguably ” subject to the board (San Diego Unions v. Garmon, 359 U. S. 236). One Justice of this court is of the opinion that, in consequence, we have no jurisdiction. Since the problem of the issuance of an injunction pendente lite has beqome moot, I *57do not think wo should reach to pass on that question. The picketing of the vessel involved was halted by a temporary stay which was subsequently dissolved by the denial of the motion for a temporary injunction. But in the interim period, the vessel sailed away, and there is no contention that the steamship line or any of its ships that have since arrived has been picketed.
The majority of the court would nevertheless pass upon the thorny problem of pre-emption upon the theory that other vessels of plaintiff may put in at New York and the question may “ arise again in respect to similar, recurring situations ”. The simple answer to that contention is that should such a possibility ensue in the future there will be ample opportunity for plaintiff to seek immediate relief and then to raise the questions sought to be adjudicated herein.
But questions of such delicacy as are posed by the instant suit should not be adjudicated merely because parties are eager for a decision by an appellate court at the earliest possible moment. For, apart from the problem of jurisdiction, there is also involved the additional question of the rights of unions to protect industrial standards they have established by protesting against claimed sub-standard conditions imposed on foreign seamen.
Under all the circumstances, since it is no longer indispensably necessary to pass on the questions presented in this appeal, I would consider the case moot. Accordingly, I dissent and would dismiss the appeal.
Stevens and Eager, JJ., concur with Steuer, J.; Babin, J. P., and Várente, J., dissent in separate opinions.
Order modified and judgment reversed, upon the law and the facts, by vacating the dismissal of the complaint as regards all defendants and granting an injunction pendente lite against all defendants except International Longshoremen’s Association (Ind.) and in all other respects affirmed with a single bill of costs of plaintiff-appellant against defendants Sindicato Obreros Marítimos Unidos and International Division of the Maritime Trades Department AFL-CIO.